DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/24/2022 is acknowledged. In light of persuasive arguments, new grounds of rejections are set forth below and this office action is non-final. Claims 1-10 are examined on the merits in this office action.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “softening temperature of layer (ii)” in line 5, which should be “vicat softening temperature B/50 of layer (ii)”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1 recites “lower softening temperature” in line 7, which should be “lower vicat softening temperature B/50”.  Appropriate correction is required.
Claim 2 objected to because of the following informalities: Claim 2, lines 1-2 recites “the layers (i) and/or (ii)”, which should be “the at least one layer (i) and the at least one further layer (ii)”. Appropriate correction is required.
Claim 4 objected to because of the following informalities: Claim 4, line 2 recites “the layers (i) and/or (ii)”, which should be “the at least one layer (i) and the at least one further layer (ii)”. Appropriate correction is required.
Claim 4 objected to because of the following informalities: Claim 4, line 7 recites “PET” which should be “polyethylene terephthalate”. Appropriate correction is required.
Claim 4 objected to because of the following informalities: Claim 4, line 8 recites “terephthalate or poly-“ which should be “terephthalate, poly-“. Appropriate correction is required.
Claim 5 objected to because of the following informalities: Claim 5, lines 2 recites “the layers (i) and/or (ii), which should be “the at least one layer (i) and the at least one further layer (ii)”. Appropriate correction is required.
Claim 5 objected to because of the following informalities: Claim 5, line 5 recites “PET” which should be “polyethylene terephthalate”. Appropriate correction is required.
Claim 6 objected to because of the following informalities: Claim 6, lines 1-2, recites “at least one layer (i) or (ii), which should be “at least one of the at least one layer (i) and the at least one further layer (ii)”. Appropriate correction is required.
Claim 6 objected to because of the following informalities: Claim 6, line 5 recites “the poly- or copolycondensate(s)” which should be “the at least one or more the poly-or copolycondensate(s)”. Appropriate correction is required.
Claim 6 objected to because of the following informalities: Claim 6, line 12 recites “the poly- or copolycarbonate(s)” which should be “the one or more poly-or copolycondensate(s)”. Appropriate correction is required.
Claim 6 objected to because of the following informalities: Claim 6, line 14 recites “the poly- or copolycondensate(s)” which should be “the at least one or more the poly-or copolycondensate(s)”. Appropriate correction is required.
Claim 7 objected to because of the following informalities: Claim 7, line 3, “copolyacrylates and poly-“ should recite “copolyacrylates, poly-“. Appropriate correction is required.
Claim 7 objected to because of the following informalities: Claim 7, line 6 recites “PET” which should be “polyethylene terephthalate”. Appropriate correction is required.
Claim 9 objected to because of the following informalities: Claim 9, lines 1-2, recites “at least one layer (i) or (ii)”, which should be “at least one of the at least one layer (i) and the at least one further layer (ii)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the diol component" in line 6 and line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the thermoplastic material”. Claim 7 is confusing given that the thermoplastic materials listed in claim 7 are different than those listed in claim 6 and so it is not clear if the thermoplastic materials are in addition to those in claim 6 or if they are in a different layer than those in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP 2001239610 A) in view of Benz et al. (US 2001/0023016 A1 cited in IDS) and Striebich et al. (US 2012/0160747 A1), as evidenced by HIMILAN (Dow-Mitusi Polychemicals) and Prospector (ISO 306 cited in IDS). It is noted that the disclosures of Maeda are based on a machine translation of the reference which is included in this action.
Regarding claims 1 and 2, Maeda discloses a transparent hologram sheet 1 comprising an adhesive layer 9 (layer i), an acrylic resin 11 (additional layer) and a polyethylene terephthalate film 10 (layer ii comprising thermoplastic material) (see Abstract and paragraph 0013). The adhesive layer comprises an ionomer resin such as HIMLAN of Mitsui DuPont Polychemical Co., Ltd. (It is noted that while translation recite “HIMRAN”, the correct tradename is “HIMILAN”) (see paragraph 0014). As evidenced by Dow-Mitusi Polychemicals, HIMILAN is an ionomer resin having side chains of carboxylic acid groups in its polyethylene molecular chain, i.e. polyolefin (see page 1, Introduction and page 2, Features). Accordingly, the adhesive layer comprising HIMILAN reads on layer (i) comprising thermoplastic material such as polyolefin. The thickness of the adhesive layer (layer i) is 25 to 50 microns (see paragraph 0014).
A fine concave-convex pattern 12 (structure) is formed on the acrylic resin layer 11, i.e. hologram formed directly in a surface of an additional layer applied between layer (i) and layer (ii) (Figure 2 and paragraph 0013). While Maeda does not explicitly disclose that the fine concave-convex pattern (structure) is hologram, given that the fine concave-convex pattern is similar to hologram structure utilized in the present invention, the fine concave-convex pattern (structure) of Maeda is hologram.
The adhesive layer (layer i) has softening temperature lower than back constituent material of transparent hologram sheet (see paragraph 0013). The back constituent material is polyethylene terephthalate (see paragraph 0013). Therefore, the adhesive layer (layer i) has lower softening temperature than polyethylene terephthalate layer (layer ii). Based on Figure 2, the hologram points in a direction of adhesive layer (layer i) that has lower softening temperature. 
While Maeda disclose adhesive layer (layer i) has lower softening temperature than polyethylene terephthalate (layer ii), Maeda does not disclose vicat softening temperature B/50 as determined according to ISO 305 at 50 N and 50 º/h. Maeda does not disclose adhesive layer (layer i) has  >= 3 C to <= 45 C lower vicat softening temperature B/50 than polyethylene terephthalate layer. Maeda does not disclose hologram is embossed hologram having nanostructure.
 Benz et al. disclose two layers such as a base layer and a plastic layer, wherein the Vicat softening point of the plastic layer is 5 to 40 C lower than the base layer, wherein base layer and plastic layer comprise thermoplastic material (see Abstract and paragraph 0024). The Vicat softening point of the plastic layer 5 to 40 C lower than the base layer in combination with smaller thickness of plastic layer from 5 to 400 microns reduces the risk of underheating or overheating as well as lowers energy consumption (see paragraph 0041). The Vicat softening is measured according to ISO 306 Part B 50 (see paragraph 0025). As evidenced by Prospector, ISO 306 Part B 50 refers to ISO 306 at 50 N and 50 º/h (see page 7, Scope). It is noted that the smaller thickness of plastic layer overlaps with thickness of adhesive layer as noted above.
In light of motivation for using plastic layer made of thermoplastic material having Vicat softening point 5 to 40 C lower than the base layer disclosed by Benz et al. as described above, it would have been obvious to one of ordinary skill in the art to use adhesive layer (layer i) having Vicat softening point 5 to 40 C lower than polyethylene terephthalate (layer ii) in Maeda in order to reduce the risk of underheating or overheating as well as lower energy consumption, and thereby arrive at the claimed invention.
Maeda in view of Benz et al. do not disclose hologram is embossed hologram having nanostructure.
Striebich et al. disclose embossed hologram having nanostructures (see paragraph 0004). It is known to mark objects individually and forgery-safe with such embossed holograms in order to increase brand recognition of the objects (see paragraph 0005). Moreover, such embossed holograms serve as a manufacturer’s proof of origin (see paragraph 0005).
In light of motivation for using embossed hologram having nanostructures disclosed by Striebich et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use embossed hologram having nanostructures as the hologram in Maeda in view of Benz et al. in order to mark objects individually and forgery-safe to increase brand recognition of the objects as well as to serve as manufacturer’s proof of origin, and thereby arrive at the claimed invention.

  Regarding claims 3 and 4, Maeda disclose layer (i) comprising an ionomer resin having side chains of carboxylic acid groups in its polyethylene molecular chain (adhesive layer) and layer (ii) comprising polyethylene terephthalate. The ionomer resin having side chains of carboxylic acid groups in its polyethylene molecular chain reads on polymers of ethylenically unsaturated monomers or polyolefins. The polyethylene terephthalate reads on polycondensates of difunctional reactive compounds or poly-or copolycondensates of an aromatic dicarboxylic acid and aliphatic diol having 2 carbon atoms.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP 2001239610 A) in view of Benz et al. (US 2001/0023016 A1 cited in IDS) and Striebich et al. (US 2012/0160747 A1), as evidenced by HIMILAN (Dow-Mitusi Polychemicals, 2022) and Prospector (ISO 306 cited in IDS) as applied to claim 1 above, further in view of Crawford et al. (US 2007/0100122 A1 cited in IDS).

Regarding claims 6 and 7, Maeda in view of Benz et al. and Striebich et al. disclose the layered structure as set forth above. Maeda disclose layer (ii) comprising polyethylene terephthalate as noted above. The polyethylene terephthalate reads on polycondensates of difunctional reactive compounds or poly-or copolycondensates of an aromatic dicarboxylic acid and aliphatic diol having 2 carbon atoms. Maeda in view of Benz et al. and Striebich et al. do not disclose layer (ii) comprising thermoplastic material as presently claimed.
Crawford et al. disclose a polyester comprising a dicarboxylic acid component having 70 to 100 mol% terephthalic acid residues and up to 30 mol% of aromatic dicarboxylic acid residues and a glycol component having 40 to 65 mol% of 2,2,4,4-tetramethyl-1,3-cylcobutane diol residues and 35 to 60 mol% of 1,4-cyclohexanedimethanol residues (see Abstract and paragraphs 0014, 0015, 0016). The polyester composition has high impact strength, high glass transition temperature, toughness, certain inherent viscosities, low ductile-to-brittle transition temperatures, good color and clarity, low densities, chemical resistance, hydrolytic stability and long crystallization half times (paragraph 0008).
In light of motivation for using a polyester disclosed by Crawford et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use a polyester of Crawford et al. as thermoplastic material for layer (ii) in Maeda in view of Benz et al. and Striebich et al. in order to obtain high impact strength, high glass transition temperature, toughness, certain inherent viscosities, low ductile-to-brittle transition temperatures, good color and clarity, low densities, chemical resistance, hydrolytic stability and long crystallization half times, and thereby arrive at the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP 2001239610 A) in view of Benz et al. (US 2001/0023016 A1 cited in IDS) and Striebich et al. (US 2012/0160747 A1), as evidenced by HIMILAN (Dow-Mitusi Polychemicals, 2022) and Prospector (ISO 306 cited in IDS) as applied to claim 1 above, further in view of Geuens (US 2011/0204616 A1).

Regarding claim 8, Maeda in view of Benz et al. and Striebich et al. disclose the layered structure as set forth above. Maeda disclose layer (i) (i.e. adhesive layer) having thickness of 25 to 50 microns as noted above. Maeda in view of Benz et al. and Striebich et al. do not disclose thickness of layer (ii) (polyethylene terephthalate layer).
Geuens a support such as polyethylene terephthalate layer (see paragraph 0047). Further, the support should be sufficiently thick to be self-supporting, but thin enough to be flexed, folded or creased without cracking.
In light of motivation for using support comprising polyethylene terephthalate layer disclosed by Geuens as described above, it therefore would have been obvious to one of  ordinary skill in the art to use thickness of layer (ii) (i.e. polyethylene terephthalate layer) including that presently claimed in Maeda in view of Benz et al. and Striebich et al. in order to provide self-support as well as flexibility to layer (ii), and thereby arrive the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JP 2001239610 A) in view of Benz et al. (US 2001/0023016 A1 cited in IDS) and Striebich et al. (US 2012/0160747 A1), as evidenced by HIMILAN (Dow-Mitusi Polychemicals, 2022) and Prospector (ISO 306 cited in IDS) as applied to claim 1 above, further in view of Pudleiner et al. (US 2012/0001413 A1 cited in IDS).

Regarding claims 9 and 10, Maeda in view of Benz et al. and Striebich et al. disclose the layered structure as set forth above. Maeda in view of Benz et al. and Striebich et al. do not disclose layer (i) and/or layer (ii) comprises a laser-sensitive additive and its amount.
Pudleiner et al. disclose a layered structure having improved properties of laser engraving (see Abstract). The layered structure comprising a layer comprising thermoplastic plastic (thermoplastic material) and laser-sensitive additive such as carbon black in an amount of 40 to 180 ppm provides improved sharpness and resolution without a poorer color effect being formed (see paragraphs 0010, 0013, 0018).
In light of motivation for using laser sensitive additive in an amount of 40 to 180 ppm disclosed by Pudleiner et al. as described above, it therefore would have been obvious to one of  ordinary skill in the art to use laser sensitive additive in an amount of 40 to 180 pm in layer (i) and/or layer (ii) in Maeda in view of Benz et al. and Striebich et al. in order to provide improved sharpness and resolution without a poorer color effect being formed, and thereby arrive at the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (5,200,253) in view of Striebich et al. (US 2012/0160747 A1).

Regarding claims 1, 2 and 8, Yamaguchi et al. disclose hologram forming sheet (layered structure) comprising a resin layer 53 (layer i), a hologram pattern forming surface 54 and a sealant layer 56 (layer ii) (see Figure 13 and col. 10, lines 8-19). The hologram pattern forming surface 54 is directly in a surface of the resin layer 53 (see Figure 13). The hologram pattern surface has structures that point in direction of the resin layer 56. The resin layer 53 has a Vicat softening point at least 10 C higher than the melting point of the sealant layer 56 (see col. 10, lines 34-37). The resin layer (layer i) can comprise a polypropylene, a polycarbonate, a polyester, an acrylic resin, a vinyl chloride resin, etc. (thermoplastic material) (see col. 10, lines 29-34). The resin layer has thickness of 5 to 100 microns (see col. 10, lines 47-49). The sealant layer (ii) can comprise polyethylene, polypropylene, etc. i.e. polyolefins (thermoplastic material) (see col. 11, lines 6-13). The sealant layer (ii) has thickness of 10 to 80 microns (see col. 11, lines 16-17).
Yamaguchi et al. do not disclose the resin layer (layer i) has a Vicat softening temperature as determined according to ISO 306 at 50 N and 50 º/h is >= 3 C to <= 45 C higher than the Vicat softening temperature of the sealant layer (layer ii). However, given that the resin layer (layer i) has Vicat softening temperature higher than melting point of the sealant layer (layer ii), given that the resin layer (layer i) and the sealant layer (layer ii) are identical to the layer (i) and layer (ii) respectively utilized in the present invention and given that at least 10 C overlap with broad range of >= 3 C to <= 45 C, it is inherent or obvious that the resin layer (layer i) has a Vicat softening temperature as determined according to ISO 306 at 50 N and 50 º/h is >= 3 C to <= 45 C higher than the Vicat softening temperature of the sealant layer (layer ii). Accordingly, the hologram pattern surface having structures point in the direction of the sealant layer (layer ii) having lower softening temperature.
Yamaguchi et al. do not disclose hologram is embossed hologram having nanostructure.
Striebich et al. disclose embossed hologram having nanostructures (see paragraph 0004). It is known to mark objects individually and forgery-safe with such embossed holograms in order to increase brand recognition of the objects (see paragraph 0005). Moreover, such embossed holograms serve as a manufacturer’s proof of origin (see paragraph 0005).
In light of motivation for using embossed hologram having nanostructures disclosed by Striebich et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use embossed hologram having nanostructures as the hologram in Yamaguchi et al. in order to mark objects individually and forgery-safe to increase brand recognition of the objects as well as to serve as manufacturer’s proof of origin, and thereby arrive at the claimed invention.

Regarding claims 3 and 4, Yamaguchi et al. disclose the resin layer (layer i) comprising polypropylene, i.e. polyolefin and the sealant layer (layer ii) comprising polyethylene or polypropylene, i.e. polyolefins. The polyolefins read on polymers of ethylenically unsaturated monomers.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (5,200,253) in view of Striebich et al. (US 2012/0160747 A1) as applied to claim 1 above, further in view of Crawford et al. (US 2007/0100122 A1 cited in IDS).

Regarding claims 6 and 7, Yamaguchi et al. in view of Striebich et al. disclose the layered structure as set forth above. Yamaguchi et al. disclose the resin layer (layer i) comprising polyester resin. The polyester resin reads on poly-or copolycondesates (s) of carboxylic acid and alcohols. Yamaguchi et al. in view of Striebich et al. do not disclose layer (i) comprising thermoplastic material as presently claimed.
Crawford et al. disclose a polyester comprising a dicarboxylic acid component having 70 to 100 mol% terephthalic acid residues and up to 30 mol% of aromatic dicarboxylic acid residues and a glycol component having 40 to 65 mol% of 2,2,4,4-tetramethyl-1,3-cylcobutane diol residues and 35 to 60 mol% of 1,4-cyclohexanedimethanol residues (see Abstract and paragraphs 0014, 0015, 0016). The polyester composition has high impact strength, high glass transition temperature, toughness, certain inherent viscosities, low ductile-to-brittle transition temperatures, good color and clarity, low densities, chemical resistance, hydrolytic stability and long crystallization half times (paragraph 0008).
In light of motivation for using a polyester disclosed by Crawford et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use a polyester of Crawford et al. as thermoplastic material for layer (i) in Yamaguchi et al. in view of Striebich et al. in order to obtain high impact strength, high glass transition temperature, toughness, certain inherent viscosities, low ductile-to-brittle transition temperatures, good color and clarity, low densities, chemical resistance, hydrolytic stability and long crystallization half times, and thereby arrive at the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (5,200,253) in view of Striebich et al. (US 2012/0160747 A1) as applied to claim 1 above, further in view of Pudleiner et al. (US 2012/0001413 A1 cited in IDS).

Regarding claims 9 and 10, Yamaguchi et al. in view of Striebich et al. disclose the layered structure as set forth above. Yamaguchi et al. in view of Striebich et al. do not disclose layer (i) and/or layer (ii) comprises a laser-sensitive additive and its amount.
Pudleiner et al. disclose a layered structure having improved properties of laser engraving (see Abstract). The layered structure comprising a layer comprising thermoplastic plastic (thermoplastic material) and laser-sensitive additive such as carbon black in an amount of 40 to 180 ppm provides improved sharpness and resolution without a poorer color effect being formed (see paragraphs 0010, 0013, 0018).
In light of motivation for using laser sensitive additive in an amount of 40 to 180 ppm disclosed by Pudleiner et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use laser sensitive additive in an amount of 40 to 180 pm in layer (i) and/or layer (ii) in Yamaguchi et al. in view of Striebich et al. in order to provide improved sharpness and resolution without a poorer color effect being formed, and thereby arrive at the claimed invention.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Maeda in view of Benz et al. and Striebich et al. disclose the layered structure as set forth above. Maeda in view of Benz et al. and Striebich et al. disclose layer (i) comprising polyolefin and layer (ii) comprising polyethylene terephthalate. Given that Maeda in view of Benz et al. and Striebich et al. do not disclose layer (i) comprising thermoplastic material as presently claimed, Maeda in view of Benz et al. and Striebich et al. cannot be used as prior art against claim 5. 
Yamaguchi et al. in view of Striebich et al. disclose the layered structure as set forth above. Yamaguchi et al. in view of Striebich et al. disclose layer (i) comprising polypropylene, a polycarbonate, a polyester, an acrylic resin and a vinyl chloride resin and layer (ii) comprising polyethylene and polypropylene. Given that Yamaguchi et al. in view of Striebich et al. do not disclose layer (ii) comprising thermoplastic material as presently claimed, Yamaguchi et al. in view of Striebich et al. cannot be used as prior art against claim 5. 

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered. In light of persuasive arguments, new grounds of rejections are set forth above. All rejections are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787         

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787